Citation Nr: 1454680	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to April 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was last before the Board in July 2013, the issue of entitlement to a TDIU rating was remanded for further development.  The case has since been returned to the Board for further appellate action.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's service-connected disabilities are not so severe as to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in December 2003, prior to the initial adjudication of the claim in March 2004.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities, most recently in August 2013.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the Veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  For the purpose of determining whether there is one disability ratable at 60 percent or more, orthopedic disabilities will be considered one disability.  38 C.F.R. § 4.16(a).  

Factual Background and Analysis

The Veteran is presently service connected for a dorsolumbar paravertebral myositis, which is rated as 40 percent disabling.  10 percent ratings are also assigned for right knee patellofemoral pain syndrome and chondromalacia, residuals of a right second toe fracture, and tinnitus.  Additionally, the Veteran is service connected for bilateral hearing loss and a skin condition, which are each evaluated as noncompensable.  His combined disability evaluation is 60 percent.  The Board has taken all provisions of 38 C.F.R. 4.16(a) into consideration; however, the Veteran does not meet the minimum schedular criteria for a TDIU.  Never the less, if he is unemployable due to service-connected disabilities, referral of the claim to the Director of the VA Compensation Service for extra-schedular consideration is in order.  See 38 C.F.R. § 4.16(b).  

The Veteran was afforded VA examinations addressing the service-connected disabilities.  The Board has determined the findings and conclusions of the examiners are substantially consistent with and supported by the balance of the evidentiary record as it pertains to the question of unemployability.  Further, the Board has also considered the findings made by the Social Security Administration (SSA), as they relate to the Veteran's employability, as well as the factors impacting the Veteran's occupational abilities.  In addition, the Board has considered the assertions of the Veteran and his spouse.  However, the Board finds that these lay assertions of unemployability due to service-connected disabilities are markedly outweighed by the medical evidence of record.  Specifically, objective evidence of record shows significant non-service-connected disability impairing, and indeed precluding the Veteran from working.  The medical evidence includes clear and consistent medical opinions against the claim, which are both rationally and medically supported.  These medical opinions are substantially and convincingly supported by objective medical findings.  

In his October 2003 claim for a TDIU, the Veteran reported that he has a high school education, had been employed by a hotel, and last worked full time in 2001. He indicated that his service-connected back disability precludes him from obtaining and maintaining substantially gainful employment.  In a January 2004 statement, the Veteran's spouse indicated both service-connected and non-service-connected disabilities rendered the Veteran, "totally disabled and in need of medical aid."  

The Veteran underwent comprehensive VA examinations in both January 2004 and August 2013 to evaluate his service-connected disabilities.  The Veteran stated he experiences pain and discomfort, as well as stiffness in his back.  The Veteran's January 2004 examinations showed reduced range of motion and pain in his second right toe, right knee, and thoracolumbar spine.  

The Veteran's SSA records indicate the Veteran maintained continuous full-time employment until February 2001.  At that time, he was involved in a motorcycle accident, which resulted in a traumatic above the knee amputation of the left leg.  In addition to this injury, the records from SSA indicate the Veteran was diagnosed with an affective disorder, which also resulted from the February 2001 motorcycle crash.  The Board notes that these conditions were the basis for the SSA's determination of occupational incapacity. 

The August 2013 VA general medical examiner noted that the Veteran has multiple other problems that significantly impact his ability to work.  The VA audio examiner determined the Veteran's service connected hearing loss and tinnitus do not affect his employability, and the examiner that assessed the Veteran's skin condition indicated the Veteran would be able to obtain gainful employment with limited sun exposure.  Relative to the Veteran's lumbar myositis, residuals of a second toe fracture, and right knee disability, the VA examiner concluded the Veteran is able to obtain and maintain a semi-sedentary job.  The examiner stated the Veteran would not be able to stand or walk for prolonged periods, repeatedly bend, or push/pull objects greater than 20 pounds.  The Board finds these prescribed limitations are reasonable given the above noted disabilities, but certainly do not rise to the level of occupational preclusion. 

Reviewing the record as a whole, the Board finds that the conclusions of the recent VA examiners in August 2013 are substantially supported by both past and present medical findings and conclusions.  The medical evidence supports the examiners' conclusions that the Veteran is not precluded from obtaining or sustaining substantially gainful employment as a result of his service-connected disabilities.  The Veteran reported that he had been continuously employed by Hyatt Resorts for nearly 10 years prior to his motor vehicle accident in 2001.  Neither the January 2004 nor August 2013 VA examiners found the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational background.  Although SSA has determined the Veteran is presently unable to obtain and maintain substantially gainful employment, the Board notes that SSA has determined non-service-connected disabilities are substantial contributing factors to his unemployability.   

Again, while the lay assertions have been considered, the Board finds the weight of competent and probative evidence to be against them.  This is the case even while considering the Veteran's past educational attainment of 12th grade, and his substantial work experience as a receiving clerk.  

The Board therefore finds the preponderance of the evidence against the TDIU claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


